[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On July 20, 1989 the jury returned a verdict for the City which had sued Mattatuck Beef under Section 3122 of the Waterbury City Charter. The City sought indemnity arising out of the City's liability caused by the defendant's putting transformer oil on Meriden Road, which the City covered with sand at a location where subsequently a fatal auto accident occurred.
Months after the verdict was returned and while an appeal was pending before the Supreme Court, the defendant brought to the Court's attention Section 52-558 of the Connecticut General Statutes, which provides for such indemnity. At oral argument upon his motion to set aside the verdict for failure to consider this section, Mattatuck conceded that the Court's charge did require the jury to consider all the elements of Section 52-558 on the issue of liability.
Accordingly, the Court will deny the motion to set aside the verdict on these new grounds, if such motion is at the present time properly before this Court. CT Page 4951
McDONALD, J.